      Case 4:20-cv-01494-HSG Document 26 Filed 04/17/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
 9                                 OAKLAND DIVISION
10
                                                 No. 4:20-cv-01563-HSG
     STATE OF CALIFORNIA, et al.,
11                                               No. 4:20-cv-01494-HSG

12         Plaintiffs,
                                                [PROPOSED] ORDER GRANTING
13                 v.
                                                CONSENT MOTION FOR LEAVE
14                                              TO FILE BRIEF OF THE UNITED
     DONALD J. TRUMP, et al.,
                                                STATES HOUSE OF
15                                              REPRESENTATIVES AS AMICUS
           Defendants.
                                                CURIAE (as modified)
16

17   SIERRA CLUB, et al.,
18         Plaintiffs,
19
                   v.
20
     DONALD J. TRUMP, et al.,
21
           Defendants.
22

23

24

25

26

27

28
             [PROPOSED] ORDER GRANTING CONSENT MOTION FOR LEAVE TO FILE BRIEF
              OF THE UNITED STATES HOUSE OF REPRESENTATIVES AS AMICUS CURIAE
                            (Nos. 4:20-cv-01563-HSG, 4:20-cv-01494-HSG)
       Case 4:20-cv-01494-HSG Document 26 Filed 04/17/20 Page 2 of 2



 1          Upon consideration of the motion of the United States House of Representatives for leave
 2   to file an amicus brief in the above-captioned matters, it is hereby ORDERED that the motion is
 3
     GRANTED. The Clerk is directed to file the House’s amicus brief on the docket in this matter.
               Counsel
 4

 5            4/17/2020
     Dated: ____________                                ___________________________
                                                        Judge Haywood S. Gilliam, Jr.
 6                                                      UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
               [PROPOSED] ORDER GRANTING CONSENT MOTION FOR LEAVE TO FILE BRIEF
                OF THE UNITED STATES HOUSE OF REPRESENTATIVES AS AMICUS CURIAE
                              (Nos. 4:20-cv-01563-HSG, 4:20-cv-01494-HSG)
